Under the circumstances of this case, the evidence submitted by the plaintiffs did not establish, as a matter of law, that the injured plaintiff was free from comparative negligence (see Thoma v Ronai, 82 NY2d 736, 737 [1993]; Cator v Filipe, 47 AD3d 664 [2008]; Albert v Klein, 15 AD3d 509, 510 [2005]; Valore *855v McIntosh, 8 AD3d 662 [2004]). Since the plaintiffs failed to meet their burden as the movants, we need not review the sufficiency of the defendants’ opposition papers (see Winegrad v New York Univ. Med. Ctr., 64 NY2d 851 [1985]; Valore v McIntosh, 8 AD3d 662 [2004]). Rivera, J.P., Skelos, Santucci and Leventhal, JJ., concur.